DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 4 and 8 are objected to because of the following informalities:
“an second memory opening” should read “a second memory opening” (claim 1, lines 13-14);
“a top surface of the substrate” should read “the top surface of the substrate” (claim 4, lines 7-8);
“a” should be inserted between “removing” and “protruding portion” (claim 8, line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 7, the limitation “a tapered sidewall of the joint level dielectric material layer” renders the claim indefinite because the antecedent basis is unclear as to whether “a tapered sidewall of the joint level dielectric material layer” refers to another tapered sidewall of the joint level dielectric material layer or “a tapered sidewall of the joint level dielectric material layer” previously recited in claim 1, line 7.  Applicant’s specification states: “Referring to FIGS. 6A and 6B, an aspect-ratio-dependent anisotropic etch is performed to form tapered sidewalls on the joint level dielectric material layer 170” (Spec. ¶ [0081]).  Because of Applicant’s use of the plural (“sidewalls”), it is suggested Applicant change “a tapered sidewall of the joint level dielectric material layer” in claim 9, line 7 to “another tapered sidewall of the joint level dielectric material layer.”  For examination purposes, the limitation in question will be interpreted and examined as: another tapered sidewall of the joint level dielectric material layer.  Correction is respectfully requested.
In claim 9, lines 7-8, the limitation “the memory opening” renders the claim indefinite because the antecedent basis is unclear as to whether “the memory opening” refers to “a first memory opening,” “an inter-tier memory opening” or “an second memory opening” as recited previously in claim 1, lines 5, 13 and 13-14, respectively.  Applicant’s specification describes the joint portion of the memory film 50 (52/54/56) as being formed in the inter-tier memory opening 49 (Fig. 13C; Spec. ¶ [0107]).  Therefore, it is suggested Applicant change “the memory opening” in claim 9, lines 7-8 to “the inter-tier memory opening.”  For examination purposes, the limitation in question will be interpreted and examined as: the inter-tier memory opening.  Correction is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 2015/0155296 A1).
Regarding claim 1, Yoon discloses in Figs. 1A, 4A-4D and related text a method of forming a monolithic three-dimensional memory device (¶¶ [0003] and [0005]-[0007]), comprising: 
forming a first alternating stack P1D of first insulating layers 111 and first spacer material layers 113 over a substrate (not shown) (Figs. 1A and 4A; ¶¶ [0028]-[0029], [0060]-[0061] and [0068]); 
forming a joint level dielectric material layer 121 over the first alternating stack (Figs. 1A and 4A; ¶¶ [0030] and [0061]); 
forming a first memory opening 141A through the joint level dielectric material layer and the first alternating stack (Figs. 1A and 4A; ¶¶ [0032] and [0061]), 
forming a tapered sidewall 143’ of the joint level dielectric material layer in the first memory opening (Fig. 4B; ¶ [0064]); 
forming a second alternating stack P3D of second insulating layers 153 and second spacer material layers 151 over the joint level dielectric material layer, wherein the first and second spacer material layers are formed as, or are subsequently replaced with, electrically conductive layers (Fig. 4C; ¶¶ [0030], [0035], [0065] and [0068]); 
forming an inter-tier memory opening 165’ that includes a volume of an second memory opening 161A that extends through the second alternating stack and a volume of the first memory opening (Fig. 4C; ¶¶ [0065]-[0066]); and 
forming a memory stack structure 170 within the inter-tier memory opening (Fig. 4D; ¶ [0067]), 
wherein: 
the memory stack structure comprises a memory film 171/173/175 and a semiconductor channel 177 (Fig. 4D; ¶ [0041]); and 
a tapered outer sidewall of the memory film is formed directly on the tapered sidewall of the joint level dielectric material layer (Fig. 4D).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Yoon (US 2015/0155296) appears to be the closest prior art.  However, Yoon does not teach or suggest at least the limitation “surfaces of the in-process first memory opening include a substantially vertical sidewall of the joint level dielectric material layer” as recited in claim 2.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Yoon does not teach or suggest at least the limitations “the tapered outer sidewall of the joint portion of the memory film has a uniform taper angle throughout, and the uniform taper angle is in a range from 5 degrees to 45 degrees with respect to a vertical direction that is perpendicular to a top surface of the substrate” as recited in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811